EXHIBIT 10.1
 
RALPH LAUREN CORPORATION
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made
effective as of the 4th day of April, 2016 (the “Effective Date”), by and
between Ralph Lauren Corporation, a Delaware corporation (the “Corporation”),
and Valerie Hermann (the “Executive”).
WHEREAS, the Executive has been employed with the Corporation pursuant to an
Employment Agreement dated April 7th, 2014, as amended (the “2014 Employment
Agreement”); and
WHEREAS, the Corporation and Executive wish to amend and restate such 2014
Employment Agreement effective as of the date hereof;
NOW THEREFORE, in consideration of the mutual covenants and premises contained
herein, the parties hereby agree as follows:
ARTICLE I
EMPLOYMENT
1.1           Employment Term.  The Corporation hereby agrees to employ the
Executive, and the Executive hereby agrees to serve the Corporation, on the
terms and conditions set forth herein and pursuant to the terms of the term
sheet dated April 4th, 2016 attached hereto (the “Term Sheet”).  The employment
of the Executive by the Corporation shall be effective as of the date hereof and
continue until the close of business on July 1st, 2020 (the “Term”), unless
terminated earlier in accordance with Article II hereof.  Commencing no later
than on or about January 1, 2020, the Corporation and the Executive will consult
with each other as to a possible extension of the Term, but without any
obligation, express or implied, on the part of either party.
1.2           Position and Duties.  During the Term the Executive shall
faithfully, and in conformity with the directions of the Board of Directors of
the Corporation and any Committee thereof (the “Board”) or the management of the
Corporation (“Management”), perform the duties of her employment commensurate
with her position as set forth in the Term Sheet, and shall devote to the
performance of the duties her full time and attention.  During the Term the
Executive shall serve in such position designated in the Term Sheet, or in a
similar position at the same or higher level of seniority within the Corporation
and reasonably acceptable to the Executive.  During the Term, the Executive may
engage in outside activities provided those activities do not conflict with the
duties and responsibilities enumerated hereunder, and provided further that the
Executive receives written approval in advance from Management for any outside
business activity that may require significant expenditure of the Executive’s
time in which the Executive plans to become involved, whether or not such
activity is pursued for profit.  The Executive shall be excused from performing
any services hereunder during periods of temporary incapacity and during
vacations in accordance with the Corporation’s disability and vacation policies.
1

--------------------------------------------------------------------------------

1.3           Place of Performance.  The Executive shall be employed at the
principal offices of the Corporation located in New York, New York, except for
required travel on the Corporation’s business.
1.4           Compensation and Related Matters.
(a)           Base Compensation.  In consideration of her services during the
Term, the Corporation shall pay the Executive cash compensation at an annual
rate of not less than nine hundred and fifty thousand dollars ($950,000) (“Base
Compensation”), less applicable withholdings.  The Executive’s Base Compensation
shall be subject to such increases as may be approved by the Board or
Management.  The Base Compensation shall be payable as current salary, in
installments not less frequently than monthly, and at the same rate for any
fraction of a month unexpired at the end of the Term.
(b)           Bonus.  During the Term, the Executive shall have the opportunity
to earn an annual bonus in accordance with any annual bonus program the
Corporation maintains that would be applicable to the Executive and consistent
with the provisions of the Term Sheet.
(c)           Stock Awards.  During the Term, the Executive shall be eligible to
participate in the Ralph Lauren Corporation 2010 Long-Term Stock Incentive Plan
or its successor (the “Incentive Plan”) consistent with the provisions of the
Term Sheet.  All equity grants to the Executive, including but not limited to
Performance Share Units (“PSUs”), Performance Restricted Share Units (“PRSUs”)
and Restricted Share Units (“RSUs”), if any, are governed by the terms of the
Incentive Plan and are subject, in all cases, to approval by the Compensation &
Organizational Development Committee of the Board of Directors in its sole
discretion.
(d)           Transportation Allowance. During the Term, the Corporation shall
pay the Executive a transportation allowance in the amount of one thousand five
hundred dollars ($1,500) per month, payable consistent with the Corporation’s
normal payroll practices.
(e)           Expenses.  During the Term, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in performing services hereunder, including all reasonable expenses of
travel and living while away from home, provided that such expenses are incurred
and accounted for in accordance with the policies and procedures established by
the Corporation.
(f)           Vacations.  During the Term, the Executive shall be entitled to
five (5) weeks of vacation annually, to be administered in accordance with the
Corporation’s vacation program.  The Executive shall also be entitled to all
paid holidays given by the Corporation to its U.S. employees.
(g)           Other Benefits.  The Executive shall be entitled to participate in
all of the Corporation’s employee benefit plans and programs in effect during
the Term as would by their terms be applicable to the Executive, including,
without limitation, any life insurance plan, medical insurance plan, dental care
plan, accidental death and disability plan, and sick/personal leave program. 
The Corporation shall not make any changes in such plans or programs that would
adversely affect the Executive’s benefits thereunder, unless such change occurs
pursuant
2

--------------------------------------------------------------------------------

to a plan or program applicable to other similarly situated employees of the
Corporation and does not result in a proportionately greater reduction in the
rights or benefits of the Executive as compared with other similarly situated
employees of the Corporation, and subject to Section 2.5 hereof. Except as
otherwise specifically provided herein, nothing paid to the Executive under any
plan or program presently in effect or made available in the future shall be in
lieu of the Base Compensation or any bonus payable under Sections 1.4(a) and
1.4(b) hereof.
ARTICLE II
TERMINATION OF EMPLOYMENT
2.1           Termination of Employment.  The Executive’s employment may
terminate prior to the expiration of the Term under the following circumstances:
(a)           Without Cause.  The Executive’s employment shall terminate upon
the Corporation notifying the Executive that her services will no longer be
required.
(b)           Death.  The Executive’s employment shall terminate upon the
Executive’s death.
(c)           Disability. If, as a result of the Executive’s incapacity due to
physical or mental illness, the Executive shall have been absent and unable to
perform the duties hereunder on a full-time basis for an entire period of six
consecutive months, the Executive’s employment may be terminated by the
Corporation following such six-month period.
(d)           Cause.  The Corporation may terminate the Executive’s employment
for Cause.  For purposes hereof,  “Cause” shall mean:
(i)           intentional failure by the Executive to perform the duties of the
Executive hereunder (other than due to disability as defined in Section 2.1(c)),
provided that the conduct described in this Section 2.1(d)(i) shall not
constitute Cause unless and until such failure by Executive to perform her
duties hereunder has not been cured to the satisfaction of the Corporation, in
its sole discretion, within fifteen (15) days after notice of such failure has
been given by the Corporation to Executive; or
(ii)          an act of fraud, embezzlement, theft, breach of fiduciary duty, or
any other material misconduct or any violation of law (other than a traffic
violation) committed by the Executive; or
(iii)         any intentional action by the Executive causing material damage to
the Corporation, or misappropriation of the Corporation assets; or
(iv)         the Executive’s wrongful disclosure of material confidential
information of the Corporation or any of its affiliates; or
(v)          the Executive’s breach of Section 5.7 herein or the Executive’s
engagement in any competitive activity which would constitute a breach of this
Agreement and/or of the Executive’s duty of loyalty; or
3

--------------------------------------------------------------------------------

(vi)         the Executive’s breach of any material employment policy of the
Corporation, including, but not limited to, conduct relating to falsification of
business records, violation of the Corporation’s code of business conduct &
ethics, harassment, creation of a hostile work environment, excessive
absenteeism, insubordination, material violation of the Corporation’s policy on
drug & alcohol use, or violent acts or threats of violence; provided that if the
conduct described in this Section 2.1(d)(vi) is curable as determined by the
Corporation in its sole discretion, such conduct shall not constitute Cause
unless and until such failure by Executive to perform her duties hereunder has
not been cured to the satisfaction of the Corporation, in its sole discretion,
within fifteen (15) days after notice of such breach has been given by the
Corporation to Executive; or
(vii)        performance by the Executive of her employment duties in a manner
deemed by the Corporation, in its sole discretion, to be grossly negligent; or
(viii)       the commission of any act by the Executive, whether or not
performed in the workplace, which subjects the Corporation to public ridicule or
embarrassment, or is materially detrimental or damaging to the Corporation’s
reputation, goodwill, or relationships with its customers, suppliers, vendors,
licensees or employees.
(e)           Voluntary Termination.  The Executive may voluntarily terminate
the Executive’s employment with the Corporation at any time, with or without
Good Reason.  For purposes of this Agreement, “Good Reason” shall mean a
termination of employment by the Executive within one hundred and fifty days
(150) days following the occurrence of (A) a material diminution in or adverse
alteration to Executive’s title, base salary, position, or duties, it being
understood that any change that may occur in certain of Executive’s duties or
responsibilities that does not change her title or role as Global Brand
President, Luxury, Women’s Collections, and World of Accessories shall not be
deemed adverse, (B) the relocation of the Executive’s principal office outside
the area which comprises a fifty (50) mile radius from New York City or to a
city in which the principal executive offices of the Corporation are not then
located, (C) a failure of the Corporation to comply with any material provision
of this Agreement, or (D) the Corporation requires the Executive to report to
anyone other than the Corporation’s Chief Executive Officer or the Board,
provided that the events described in clauses (A), (B), (C), and (D) above shall
not constitute Good Reason (1) until the Executive provides written notice to
the Corporation of the existence of such diminution, alteration, relocation,
failure, or reporting change within sixty (60) days of its occurrence (or, with
respect to subpart (C), Executive becoming aware of such failure, if later) and
(2) unless such diminution, alteration, relocation, failure, or reporting change
(as applicable) has not been cured within thirty (30) days after written notice
of such noncompliance has been given by the Executive to the Corporation.
2.2           Date of Termination.  The date of termination shall be:
(a)           if the Executive’s employment is terminated by the Executive’s
death, the date of the Executive’s death;
4

--------------------------------------------------------------------------------

(b)           if the Executive’s employment is terminated by reason of
Executive’s disability pursuant to Section 2.1(c) or by the Corporation pursuant
to Sections 2.1(a) or 2.1(d), the date specified by the Corporation; and
(c)           if the Executive’s employment is terminated by the Executive, the
date on which the Executive notifies the Corporation of her termination.
2.3           Effect of Termination of Employment.
(a)           If the Executive’s employment is terminated by the Corporation
pursuant to Section 2.1(a), or if the Executive resigns for Good Reason pursuant
to Section 2.1(e), the Executive shall only be entitled to the following:
(i)           Severance.  Subject to Section 2.3(a)(vi) and Section 4.1(a)
hereof, the Corporation shall: (a) beginning with the first payroll period
following the 30th day following the date of termination of Executive’s
employment, continue to pay the Executive, in accordance with the Corporation’s
normal payroll practice, her Base Compensation, as in effect immediately prior
to such termination of employment, for the one-year period commencing on the
date of such termination (the “Severance Period”), provided that the initial
payment shall include Base Compensation amounts for all payroll periods from the
date of termination through the date of such initial payment; and (b) pay to the
Executive, on the last business day of the Severance Period, an amount equal to
175% of Executive’s Base Compensation, as in effect immediately prior to such
termination of employment.  Under no circumstances shall the Executive be
entitled to any bonus payment for the fiscal year in which her employment is
terminated.  Notwithstanding the foregoing, in order to receive any severance
benefits under this Section 2.3(a)(i), the Executive must sign and not timely
revoke a release and waiver of claims against the Corporation, its successors,
affiliates, and assigns, in the Corporation's generally applicable form, on or
prior to the 30th day following the date of termination of Executive’s
employment.
(ii)          Bonus Awards.  The Executive shall receive any unpaid annual bonus
pursuant to Section 1.4(b) hereof for any fiscal year of the Corporation ended
prior to the effective date of termination, payable on the date such bonus would
otherwise have been paid had the termination not occurred.
(iii)          Stock Awards.  The Executive shall immediately vest in all
unvested stock options, if any, and time-based restricted stock units (or other
equity awards with only service-based vesting conditions) as of the date of
termination of the Executive's employment.  With respect to vested stock
options, if any (including stock options that vest pursuant to the preceding
sentence), the Executive shall have three months from the date of termination of
Executive's employment to exercise such vested options, but in no event later
than the expiration date of such vested options.  With respect to any unvested
PSUs or PRSUs (or any other equity awards with performance-based vesting
conditions) awarded through the date on which the Executive's employment
terminates, except as provided for in Section 4.1(a): (1) any unvested PRSUs (or
other performance-based equity awards with pro-rata vesting) shall vest upon the
Corporation's attainment of the applicable performance goals and shall be paid
out as per the terms of the Incentive Plan as soon as practicable (but in no
event later than 30 days)
5

--------------------------------------------------------------------------------

after each applicable vesting date without regard to Executive's continued
employment; and (2) any unvested PSUs (or other performance-based equity awards
with cliff vesting) shall remain outstanding and shall vest at the end of the
applicable performance period based on the Corporation's actual degree of
achievement of the applicable performance goals, and any such awards shall be
paid in their entirety as per the terms of the Incentive Plan as soon as
practicable (but in no event later than 30 days) after each applicable vesting
date, without regard to Executive's continued employment.
(iv)         Welfare Plan Coverages.  The Executive shall continue to
participate during the Severance Period in any group medical or dental insurance
plan she participated in prior to the date of her termination, under
substantially similar terms and conditions as an active employee; provided that
participation in such group medical or dental  insurance plan shall only
continue for as long as permitted under COBRA and further, shall correspondingly
cease at such time as the Executive (a) becomes eligible for a future employer’s
medical and/or dental insurance coverage (or would become eligible if the
Executive did not waive coverage) or (b) violates any of the provisions of
Article III as determined by the Corporation in its sole discretion. 
Notwithstanding the foregoing, the Executive may not continue to participate in
such plans on a pre-tax or tax-favored basis.
(v)          Retirement Plans.  Without limiting the generality of the
foregoing, it is specifically provided that the Executive shall not accrue
additional benefits under any pension plan of the Corporation (whether or not
qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended)
during the Severance Period.
(vi)         Section 409A.  Notwithstanding any provision in this Agreement to
the contrary, no amounts shall be payable pursuant to Sections 2.3(a), 2.4 or
4.1(a) unless the Executive’s termination of employment constitutes a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Department of Treasury Regulations.  If the Executive is determined to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Internal
Revenue Code, as amended, and the rules and regulations issued thereunder (the
“Code”), then no payment that is payable under Sections 2.3(a)(i), 2.4 or 4.1(a)
hereof (the “Severance Payment”) on account of Executive’s “separation from
service” shall be made before the date that is at least six months after the
Executive’s “separation from service” (or if earlier, the date of the
Executive’s death), but rather all such payments shall be made on the date that
is five business days after the expiration of that six month period, if and to
the extent that the Severance Payment constitutes deferred compensation (or may
be nonqualified deferred compensation) under Section 409A of the Code and such
deferral is required to comply with the requirements of Section 409A of the
Code.  For the avoidance of doubt, no portion of the Severance Payment,
excluding any amount payable pursuant to Section 2.4 to which the preceding
sentence applies, shall be delayed for six months after the Executive’s
“separation from service” if such portion (x) constitutes a “short term
deferral” within the meaning of Section 1.409A-1(a)(4) of the Department of
Treasury Regulations, or (y) (A) it is being paid due to the Corporation’s
termination of the Executive’s employment without Cause or the Executive’s
termination of employment for Good Reason; (B) it does not exceed two times the
lesser of (1) the Executive’s annualized compensation from the Corporation for
the calendar year prior to the calendar year in which the termination of the
Executive’s employment occurs, or (2) the maximum amount that may be taken into
account under a qualified plan pursuant to Section
6

--------------------------------------------------------------------------------

401(a)(17) of the Code for the year in which the Executive’s employment
terminates; and (C) the payment is required under this Agreement to be paid no
later than the last day of the second calendar year following the calendar year
in which the Executive incurs a “separation from service.”  For purposes of
Section 409A of the Code, the Executive’s right to receive installment payments
pursuant to Section 2.3(a), 2.4 or 4.1 shall be treated as a right to receive a
series of separate and distinct payments.  To the extent that any reimbursement
of any expense under Section 1.4(e) or in-kind benefits provided under this
Agreement are deemed to constitute taxable compensation to the Executive, such
amounts will be reimbursed or provided no later than December 31 of the year
following the year in which the expense was incurred.  The amount of any such
expenses reimbursed or in-kind benefits provided in one year shall not affect
the expenses or in-kind benefits eligible for reimbursement or payment in any
subsequent year, and the Executive’s right to such reimbursement or payment of
any such expenses will not be subject to liquidation or exchange for any other
benefit.  The determination of whether the Executive is a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of the
Executive’s separation from service shall be made by the Corporation in
accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Treasury Regulation Section 1.409A-1(i)
and any successor provision thereto).
(b)           If the Executive’s employment is terminated by reason of the
Executive’s death or disability, pursuant to Sections 2.1(b) or 2.1(c), the
Executive (or the Executive’s designee or estate) shall only be entitled to (i)
any compensation or other payments pursuant to Section 1.4 hereof due to
Executive but unpaid through the date of such termination; and (ii) whatever
welfare plans benefits are available to the Executive pursuant to the welfare
plans the Executive participated in prior to such termination, and (iii) the
treatment of any outstanding stock awards shall be as set forth in Section
2.3(a)(iii) hereof; provided, that any then outstanding stock options shall be
exercisable by the Executive (or, in the case of death, her estate) until the
earlier to occur of (I) the third anniversary of the date of such termination of
employment and (II) the expiration date of such option term.  Except as provided
in this Section 2.3(b), the Corporation will have no further obligations to the
Executive under this Agreement following the Executive’s termination of
employment under the circumstances described in this Section 2.3(b).
(c)           Except as otherwise set forth in this Agreement, if the
Executive’s employment is terminated by the Corporation for Cause or by the
Executive without Good Reason (as defined in Section 2.1(e)), the Executive
shall receive only that portion of the Executive’s then current Base
Compensation payable through the Executive’s termination date, and the
Executive’s rights with respect to any stock awards provided to the Executive by
the Corporation shall be governed by the provisions of the Corporation’s
Incentive Plan and the respective award agreements, if any, under which such
stock awards were provided.
7

--------------------------------------------------------------------------------

2.4           Effect of Non-Renewal.  If the Corporation elects not to offer to
renew this Agreement upon substantially similar material terms, and if Executive
consequently continues to be employed by the Corporation beyond the Term, such
employment shall be “at will,” and Executive shall be eligible to participate in
any compensation, equity, and benefit plans then maintained by the Corporation
that would be applicable to Executive.  If the Corporation terminates
Executive’s employment without Cause as defined herein, or if Executive resigns,
in either case at any time within the twelve (12) month period following
expiration of the Term, Executive will receive a severance payment equal to
twelve (12) months of Executive’s base compensation, less applicable
withholdings, provided Executive executes a release agreement in the
Corporation's generally applicable form on or prior to the 30th day following
the date of termination of Executive’s employment.  This amount will be paid in
accordance with the Corporation’s normal payroll practices, beginning with the
first payroll period following the 30th day following the date of termination of
Executive’s employment, and Executive will not be eligible to receive any other
severance amounts from the Corporation.
2.5           Retirement.  Effective as of July 1st, 2020, Executive shall be
treated as eligible for early retirement under the Incentive Plan in connection
with any termination of employment, other than a termination by the Corporation
for Cause.  The provisions governing vesting upon retirement, including early
retirement, contained in any PRSUs or PSUs (or any other equity awards with
performance-based or time-based vesting conditions) granted to the Executive
under the Incentive Plan prior to July 1, 2020 (but not including the
performance thresholds required to vest in performance-based awards) shall be
not less favorable than those contained in the PRSUs and PSUs granted to her in
May of 2015, and the provisions concerning vesting and exercisability after
retirement, including early retirement, contained in any stock options granted
to the Executive under the Incentive Plan prior to July 1, 2020 shall be not
less favorable than those contained in the stock options granted to her prior to
the date of this Agreement; provided, that the foregoing shall not preclude the
Corporation from making generally applicable administrative changes under the
Incentive Plan that do not adversely affect in any material respect the economic
value of any such awards and/or the vesting thereof.  This Section 2.5 shall
survive the termination of this Agreement and Executive's Term of employment.
ARTICLE III
COVENANTS OF THE EXECUTIVE
3.1           Non-Compete.
(a)           The Corporation and the Executive acknowledge that: (i) the
Corporation has a special interest in and derives significant benefit from the
unique skills and experience of the Executive; (ii) the Executive will use and
have access to proprietary and valuable Confidential Information (as defined in
Section 3.2 hereof) during the course of the Executive’s employment; and (iii)
the agreements and covenants contained herein are essential to protect the
business and goodwill of the Corporation or any of its subsidiaries, affiliates
or licensees.  Accordingly, except as hereinafter noted, or as consented to by
the Corporation in writing, the Executive covenants and agrees that during the
term of her employment with the Corporation, and for the period of one (1) year
following the termination of Executive’s employment for any reason, the
Executive shall not provide any labor, work, services or
8

--------------------------------------------------------------------------------

assistance (whether as an officer, director, employee, partner, agent, owner,
independent contractor, consultant, stockholder or otherwise) to a “Competing
Business.”  For purposes hereof, “Competing Business” shall mean any business
engaged in the designing, marketing or distribution of premium lifestyle
products, including but not limited to apparel, home, accessories and fragrance
products, which competes in any material respects with the Corporation or any of
its subsidiaries, affiliates or licensees, and shall include, without
limitation, those brands and companies that the Corporation has designated in
writing on the date hereof, which is incorporated herein by reference and which
is attached as Schedule A, as being in competition with the Corporation or any
of its subsidiaries, affiliates or licensees as of the date hereof.  Thus,
Executive specifically acknowledges that Executive understands that she may not
become employed by any Competing Business in any capacity for the period of one
(1) year following the termination of her employment for any reason.
(b)           It is acknowledged by the Executive that the Corporation has
determined to relieve the Executive from any obligation of non-competition upon
the expiration of the one year period following the termination of Executive’s
employment for any reason.  In consideration of that, and in consideration of
all of the compensation provisions in this Agreement (including the potential
for the award of equity grants that may be made to the Executive), Executive
agrees to the provisions of Section 3.1 and also agrees that the non-competition
obligations imposed herein are fair and reasonable under all the circumstances.
3.2           Confidential Information.
(a)           The Corporation owns and has developed and compiled, and will own,
develop and compile, certain proprietary techniques and confidential information
as described below which have great value to its business (referred to in this
Agreement, collectively, as “Confidential Information”).  Confidential
Information includes not only information disclosed by the Corporation and/or
its affiliates, subsidiaries and licensees to Executive, but also information
developed or learned by Executive during the course of, or as a result of,
employment hereunder, which information Executive acknowledges is and shall be
the sole and exclusive property of the Corporation.  Confidential Information
includes all proprietary information that has or could have commercial value or
other utility in the business in which the Corporation is engaged or
contemplates engaging, and all proprietary information the unauthorized
disclosure of which could be detrimental to the interests of the Corporation. 
Whether or not such information is specifically labeled as Confidential
Information by the Corporation is not determinative.  By way of example and
without limitation, Confidential Information includes any and all information
developed, obtained or owned by the Corporation and/or its subsidiaries,
affiliates or licensees concerning trade secrets, techniques, know-how
(including designs, plans, procedures, processes and research records),
software, computer programs, innovations, discoveries, improvements, research,
development, test results, reports, specifications, data, formats, marketing
data and plans, business plans, strategies, forecasts, unpublished financial
information, orders, agreements and other forms of documents, price and cost
information, merchandising opportunities, expansion plans, designs, store plans,
budgets, projections, customer, supplier and subcontractor identities,
characteristics and agreements, and salary, staffing and employment
information.  Notwithstanding the foregoing, Confidential Information shall not
in any event include (A) Executive’s personal knowledge and know-how relating to
merchandising and business techniques not proprietary to or confidentially held
by the
9

--------------------------------------------------------------------------------

Corporation which Executive has developed over her career in the apparel
business, or (B) information which (i) was generally known or generally
available to the public prior to its disclosure to Executive; (ii) becomes
generally known or generally available to the public subsequent to disclosure to
Executive through no wrongful act of any person or (iii) which Executive is
required to disclose by applicable law or regulation (provided that Executive
provides the Corporation with prior notice of the contemplated disclosure and
reasonably cooperates with the Corporation at the Corporation’s expense in
seeking a protective order or other appropriate protection of such information).
(b)           Executive acknowledges and agrees that in the performance of her
duties hereunder the Corporation will from time to time disclose to Executive
and entrust Executive with Confidential Information.  Executive also
acknowledges and agrees that the unauthorized disclosure of Confidential
Information, among other things, may be prejudicial to the Corporation’s
interests, and an improper disclosure of trade secrets.  Executive agrees that
she shall not, directly or indirectly, use, make available, sell, disclose or
otherwise communicate to any corporation, partnership, individual or other third
party, other than in the course of her assigned duties and for the benefit of
the Corporation, any Confidential Information, either during her Term of
employment or thereafter.
(c)           The Executive agrees that upon leaving the Corporation’s employ,
the Executive shall not take with the Executive any software, computer programs,
disks, tapes, research, development, strategies, designs, reports, study,
memoranda, books, papers, plans, information, letters, e-mails, or other
documents or data reflecting any Confidential Information of the Corporation,
its subsidiaries, affiliates or licensees.
(d)           During the Term, Executive shall disclose to the Corporation all
designs, inventions and business strategies or plans developed for the
Corporation, including without limitation any process, operation, product or
improvement.  Executive agrees that all of the foregoing are and shall be the
sole and exclusive property of the Corporation and that Executive shall at the
Corporation’s request and cost do whatever is necessary to secure the rights
thereto, by patent, copyright or otherwise, to the Corporation.
(e)           Nothing in this Agreement shall be construed to prohibit Executive
from reporting possible violations of law or regulation to any governmental
agency or regulatory body or making other disclosures that are protected under
any law or regulation, or from filing a charge with or participating in any
investigation or proceeding conducted by any governmental agency or regulatory
body.
3.3           Non-Solicitation of Employees.  The Executive covenants and agrees
that during the term of her employment with the Corporation, and for a period of
one (1) year following the termination of Executive’s employment for any reason
whatsoever hereunder, the Executive shall not directly or indirectly solicit or
influence any other employee of the Corporation, or any of its subsidiaries,
affiliates or licensees, to terminate such employee’s employment with the
Corporation, or any of its subsidiaries, affiliates or licensees, as the case
may be, or to become employed by a Competing Business.  As used herein,
“solicit” shall include, without limitation, requesting, encouraging, enticing,
assisting, or causing, directly or indirectly.
10

--------------------------------------------------------------------------------

3.4           Nondisparagement. The Executive agrees that during the Term and
thereafter whether or not she is receiving any amounts pursuant to Sections 2.3
and 4.1, the Executive shall not make any statements or comments that reasonably
could be considered to harm the business or reputation of the Corporation or any
of its subsidiaries, affiliates or licensees, the Board or any officer of the
Corporation or any of its subsidiaries, affiliates or licensees; provided,
however, the foregoing limitation shall not apply to (i) compliance with legal
process or subpoena, or (ii) statements in response to an inquiry from a court
or regulatory body.
3.5           Remedies.
(a)           The Executive acknowledges and agrees that in the event the
Corporation reasonably determines that the Executive has breached any provision
of this Article III, that such conduct will constitute a failure of the
consideration for which stock awards had been previously granted to the
Executive or could be awarded in the future to Executive, and notwithstanding
the terms of any stock award agreement, plan document, or other provision of
this Agreement to the contrary, the Corporation may in its sole discretion
notify the Executive that all unexercised stock options, PRSUs, PSUs and
restricted stock units that Executive has are forfeited.  Further, the Executive
shall immediately forfeit the right to receive any further grants of or vest any
further in any unvested stock options, unvested restricted stock units or
unvested PSUs or PRSUs of the Corporation at the time of such notice and
Executive waives any right to assert that any such conduct by the Corporation
violates any federal or state statute, case law or policy.
(b)           If the Corporation reasonably determines that the Executive has
breached any provision contained in this Article III, the Corporation shall have
no further obligation to make any payment or provide any benefit whatsoever to
the Executive pursuant to this Agreement, and may also recover from the
Executive all such damages as it may be entitled to at law or in equity.  In
addition, the Executive acknowledges that any such breach is likely to result in
immediate and irreparable harm to the Corporation for which money damages are
likely to be inadequate.  Accordingly, the Executive consents to the
Corporation’s right to seek injunctive and other appropriate equitable relief
upon the institution of proceedings therefor by the Corporation in order to
protect the Corporation’s rights hereunder.  Such relief may include, without
limitation, an injunction to prevent:  (i) the breach or continuation of
Executive’s breach; (ii) the Executive from disclosing any trade secrets or
Confidential Information (as defined in Section 3.2); (iii) any Competing
Business from receiving from the Executive or using any such trade secrets or
Confidential Information; and/or (iv) any such Competing Business from retaining
or seeking to retain any employees of the Corporation.
11

--------------------------------------------------------------------------------

3.6           The provisions of this Article III shall survive the termination
of this Agreement and Executive’s Term of employment.
ARTICLE IV
CHANGE IN CONTROL
4.1           Change in Control.
(a)           Effect of a Change in Control.  Notwithstanding anything contained
herein to the contrary, if the Executive’s employment is terminated within
twelve (12) months following a Change in Control (as defined in Section 4.1(b)
hereof) during the Term by the Corporation for any reason other than Cause, or
by the Executive for Good Reason, then:
(i)           Severance.  The Corporation shall pay to the Executive, in lieu of
any amounts otherwise due to her under Section 2.3(a) hereof, within fifteen
(15) days of the Executive’s termination of employment, or within the timeframe
required by Section 2.3(a)(vi) hereof if applicable, a lump sum amount equal to
two (2) times the sum of: (A) the Executive’s Base Compensation, as in effect
immediately prior to such termination of employment; and (B) the bonus paid to
the Executive for the most recently completed fiscal year prior to the fiscal
year in which her employment is terminated.  Notwithstanding the foregoing,
solely to the extent necessary to comply with Section 409A of the Code, a
portion of such lump sum payment will not be payable at such time if the
duration of the Severance Period that would have otherwise applied under Section
2.3(a)(i) (had a Change in Control not occurred during the twelve-month period
prior to such termination of employment) would have extended beyond the end of
the second calendar year following the calendar year in which such termination
of employment occurs (any such period beyond the end of such second calendar
year is the “Extended Severance Payment Period”).  In addition, such other
amounts that otherwise would have been payable to the Executive under Section
2.3(a)(i) had a Change in Control not occurred during the twelve (12) month
period prior to such termination of employment, and that would have constituted
nonqualified deferred compensation subject to Section 409A of the Code, will
also not be included as part of such lump sum payment.  In such event, an amount
equal to the aggregate installment payments that would have been payable during
the Extended Severance Payment Period, and the amounts described in the
preceding sentence, shall be deducted from the amount otherwise payable in a
lump sum in accordance with the first sentence hereof.  Such deducted amount
shall, instead, be payable at the same time that, and in the same manner as,
such payments would have been paid if the Executive’s employment had been
terminated pursuant to Section 2.3(a) hereof rather than within a twelve-month
period following a Change in Control.
(ii)          Stock Awards.  The Executive shall immediately become vested in
all unvested stock options, if any, and time-based restricted stock units
granted to the Executive by the Corporation prior to the Change in Control and
the Executive shall have six (6) months from the date of termination under this
circumstance to exercise all vested options (but in no event later than the
expiration date of such options).  In addition, any other outstanding equity
awards that are unvested shall be deemed vested immediately prior to such Change
in Control.  Payments to the Executive with respect to any PSUs or RPSUs (or
other equity awards with performance-based vesting conditions) whose vesting
accelerates as described in this Section
12

--------------------------------------------------------------------------------

4.1(a)(ii) shall be calculated as if any applicable performance goals had been
achieved at the specified target level and shall apply if the Executive is
terminated by the Corporation without Cause pursuant to Section 2.1(a), in
contemplation of a Change in Control and the Change in Control actually occurs.
(b)           Definition.  For purposes hereof, a “Change in Control” shall mean
the occurrence of any of the following:
 (i)   the sale, lease, transfer, conveyance or other disposition, in one or a
series of related transactions, of all or substantially all of the assets of the
Corporation to any “person” or “group” (as such terms are used in Sections
13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934 (“Act”)) other than
Permitted Holders;


 (ii)   any person or group is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Act, except that a person shall be deemed to
have “beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50 percent of the total voting
power of the voting stock of the Corporation, including by way of merger,
consolidation or otherwise; provided, however, that for purposes of this
Agreement, the following acquisitions shall not constitute a Change in Control:
(I) any acquisition by the Corporation or any affiliate, (II) any acquisition by
any employee benefit plan sponsored or maintained by the Corporation or any
affiliate, (III) any acquisition by one or more of the Permitted Holders, or
(IV) any acquisition which complies with clauses (A), (B) and (C) of subsection
(v) below;


 (iii)   during any period of twelve (12) consecutive months, Present and/or New
Directors cease for any reason to constitute a majority of the Board;


 (iv)   the Permitted Holders’ beneficial ownership of the total voting power of
the voting stock of the Corporation falls below 30 percent and either Ralph
Lauren is not nominated for a position on the Board of Directors, or he stands
for election to the Board of Directors and is not elected;


 (v)   the consummation of a reorganization, recapitalization, merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Corporation that requires the approval of the Corporation’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 50% of the total voting power of (x) the
entity resulting from such Business Combination (the “Surviving Company”), or
(y) if applicable, the ultimate parent entity that directly or indirectly has
beneficial ownership of sufficient voting securities eligible to elect a
majority of the members of the board of directors (or the analogous governing
body) of the Surviving Company (the “Parent Company”), is represented by the
shares of voting stock of the Corporation that were outstanding immediately
prior to such Business Combination (or, if applicable, is represented by shares
into which the shares of voting stock of the Corporation were converted pursuant
to such Business Combination), and such voting power among the holders thereof
is in substantially the same proportion as the voting power was among the
holders of the shares of voting stock of the
13

--------------------------------------------------------------------------------

Corporation that were outstanding immediately prior to the Business Combination,
(B) no person (other than any employee benefit plan sponsored or maintained by
the Surviving Company or the Parent Company, or one or more Permitted Holders),
is or becomes the beneficial owner, directly or indirectly, of 50% or more of
the total voting power of the outstanding voting securities eligible to elect
members of the board of directors of the Parent Company (or the analogous
governing body) (or, if there is no Parent Company, the Surviving Company) and
(C) at least a majority of the members of the board of directors (or the
analogous governing body) of the Parent Company (or, if there is no Parent
Company, the Surviving Company) following the consummation of the Business
Combination were Board members at the time of the Board’s approval of the
execution of the initial agreement providing for such Business Combination; or


 (vi)   the stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation.


For purposes of this Section 4.1(b), the following terms have the meanings
indicated: “Permitted Holders” shall mean, as of the date of determination: (A)
any and all of Ralph Lauren, his spouse, his siblings and their spouses, and
descendants of them (whether natural or adopted) (collectively, the “Lauren
Group”); and (B) any trust established and maintained primarily for the benefit
of any member of the Lauren Group and any entity controlled by any member of the
Lauren Group.  “Present Directors” shall mean individuals who at the beginning
of any one year period were members of the Board.  “New Directors” shall mean
any directors whose election by the Board or whose nomination for election by
the shareholders of the Corporation was approved by a vote of a majority of the
directors of the Corporation who, at the time of such vote, were either Present
Directors or New Directors but excluding any such individual whose initial
assumption of office occurs solely as a result of an actual or threatened proxy
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board.
ARTICLE V
MISCELLANEOUS
5.1           Notice.  For the purposes of this Agreement, notices, demands and
all other communications provided for in the Agreement shall be in writing and
shall be deemed to have been duly given when delivered by hand or by facsimile
or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed as follows:

If to the Executive: Valerie Hermann


 

If to the Corporation: Ralph Lauren Corporation

Legal Department
625 Madison Avenue
New York, New York 10022
Attn:  General Counsel
Fax: (212) 705-8386
14

--------------------------------------------------------------------------------

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
5.2           Modification or Waiver; Entire Agreement; End of Term.  No
provision of this Agreement may be modified or waived except in a document
signed by the Executive and the Corporation.  This Agreement, along with any
documents incorporated herein by reference, including but not limited to the
Term Sheet, constitutes the entire agreement between the parties regarding their
employment relationship and supersedes all prior agreements, amendments,
promises, covenants, representations or warranties, including but not limited to
the 2014 Employment Agreement.  To the extent that this Agreement is in any way
inconsistent with any prior or contemporaneous stock award agreements between
the parties, this Agreement shall control.  No agreements or representations,
oral or otherwise, with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement.  Any extensions
or renewals of this Agreement must be in writing and must be agreed to by both
the Corporation and the Executive.  Absent such extensions or renewals, this
Agreement and all of its terms and conditions, except for those provisions in
Article III as specified therein, shall expire upon the end of the Term.  If
Executive continues to be employed by the Corporation beyond the Term, such
employment shall be “at will.”
5.3           Governing Law.  The validity, interpretation, construction,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of New York without reference to New York’s choice of law rules.  In
the event of any dispute, the Executive agrees to submit to the jurisdiction of
any court sitting in Manhattan in New York State.
5.4           No Mitigation or Offset.  In the event the Executive’s employment
with the Corporation terminates for any reason, the Executive shall not be
obligated to seek other employment following such termination and there shall be
no offset of the payments or benefits set forth herein.
5.5           Withholding.  All payments required to be made by the Corporation
hereunder to the Executive or the Executive’s estate or beneficiaries shall be
subject to the withholding of such amounts as the Corporation may reasonably
determine it should withhold pursuant to any applicable law.
5.6           Attorney’s Fees.  Each party shall bear its own attorney’s fees
and costs incurred in any action or dispute arising out of this Agreement and/or
the employment relationship.
5.7           No Conflict.  Executive represents and warrants that she is not
party to any agreement, contract, understanding, covenant, judgment or decree or
under any obligation, contractual or otherwise, with any other party that in any
way restricts or adversely affects her ability to act for the Corporation in all
of the respects contemplated hereby, including but not limited to any
obligations to comply with any non-compete or non-solicitation provisions.
5.8           Enforceability.  Each of the covenants and agreements set forth in
this Agreement are separate and independent covenants, each of which has been
separately bargained for and the parties hereto intend that the provisions of
each such covenant shall be enforced to
15

--------------------------------------------------------------------------------

the fullest extent permissible.  Should the whole or any part or provision of
any such separate covenant be held or declared invalid, such invalidity shall
not in any way affect the validity of any other such covenant or of any part or
provision of the same covenant not also held or declared invalid.  If any
covenant shall be found to be invalid but would be valid if some part thereof
were deleted or the period or area of application reduced, then such covenant
shall apply with such minimum modification as may be necessary to make it valid
and effective.  The failure of either party at any time to require performance
by the other party of any provision hereunder will in no way affect the right of
that party thereafter to enforce the same, nor will it affect any other party’s
right to enforce the same, or to enforce any of the other provisions in this
Agreement; nor will the waiver by either party of the breach of any provision
hereof be taken or held to be a waiver of any prior or subsequent breach of such
provision or as a waiver of the provision itself.
5.9           Miscellaneous. No right or interest to, or in, any payments shall
be assignable by the Executive; provided, however, that this provision shall not
preclude the Executive from designating in writing one or more beneficiaries to
receive any amount that may be payable after the Executive’s death and shall not
preclude the legal representative of the Executive’s estate from assigning any
right hereunder to the person or persons entitled thereto.  If the Executive
should die while any amounts would still be payable to the Executive hereunder,
all such amounts shall be paid in accordance with the terms of this Agreement to
the Executive’s written designee or, if there be no such designee, to the
Executive’s estate.  This Agreement shall be binding upon and shall inure to the
benefit of, and shall be enforceable by, the Executive, the Executive’s heirs
and legal representatives and the Corporation and its successors.  The section
headings shall not be taken into account for purposes of the construction of any
provision of this Agreement.
5.10           Meaning of Signing This Agreement.  By signing this Agreement,
Executive expressly acknowledges and agrees that (a) she has carefully read it
and fully understands what it means; (b) she has been advised in writing to
discuss this Agreement with an independent attorney of her own choosing before
signing it and has had a reasonable opportunity to confer with her attorney and
has discussed and reviewed this Agreement with her attorney prior to executing
it and delivering it to the Corporation; (c) she has had answered to her
satisfaction any questions she has with regard to the meaning and significance
of any of the provisions of this Agreement; and (d) she has agreed to this
Agreement knowingly and voluntarily of her own free will and was not subjected
to any undue influence or duress, and assents to all the terms and conditions
contained herein with the intent to be bound hereby.
5.11           Compliance with Section 409A.  The parties acknowledge and agree
that, to the extent applicable, this Agreement shall be interpreted in
accordance with, and the parties agree to use their best efforts to achieve
timely compliance with, Section 409A of the Code and the Department of Treasury
Regulations and other interpretive guidance issued thereunder (“Section 409A”),
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.  Notwithstanding any provision of this
Agreement to the contrary, in the event that the Corporation determines that any
compensation or benefits payable or provided hereunder may be subject to Section
409A, the Corporation reserves the right (without any obligation to do so or to
indemnify the Executive for failure to do so) to adopt such limited amendments
to this Agreement and appropriate policies and procedures, including
16

--------------------------------------------------------------------------------

amendments and policies with retroactive effect, that the Corporation reasonably
determines are necessary or appropriate to (a) exempt the compensation and
benefits payable under this Agreement from Section 409A and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement or (b) comply with the requirements of Section 409A.




IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.
 
Date:
5/4/16    
Date:
4/27/16  





RALPH LAUREN CORPORATION



/s/ Roseann Lynch   /s/ Valerie Hermann  
By:  Roseann Lynch
 
Title: Corporate Senior Vice President,
Chief Talent Officer, Global People and
Development
 
VALERIE HERMANN
 

 
 
17

--------------------------------------------------------------------------------

SCHEDULE A


Abercrombie & Fitch Co.
Ann Taylor Stores Corp.
Belk, Inc.
Brooks Brothers Group, Inc.
Brunello Cucinelli S.p.A.
Burberry Limited
Campagnie Financiere Richemont SA
Chanel S.A.
Coach, Inc.
Dillard’s Inc.
Dolce & Gabbana srl
G-III Apparel Group, Ltd.
Gap Inc.
Giorgio Armani Corp.
Gilt Groupe Holdings Inc.
Hermes International SCA
Hudson’s Bay Company
Hugo Boss AG
J. Crew Group, Inc.
J.C. Penney Company, Inc.
Kate Spade & Company
Kering S.A.
Limited Brands, Inc.
LVMH Moet Hennessy – Louis Vuitton S.E.
Macy’s Inc.
Michael Kors, Inc.
Neiman Marcus Group, Inc.
Nike, Inc.
Nordstrom, Inc.
Prada (aka I Pellettieri d'Italia S.P.A.)
PVH Corp.
Restoration Hardware Holdings, Inc.
Salvatore Ferragamo Italia S.P.A.
TJX Companies, Inc.
Tory Burch LLC
Vineyard Vines LLC
YOOX Net-a-Porter Group
Under Armour, Inc.
Urban Outfitters, Inc.
VF Corporation
Williams-Sonoma, Inc.






18

--------------------------------------------------------------------------------





Term Sheet


Valerie Hermann


April 4, 2016


Title:
 
Global Brand President, Luxury, Women’s Collections, and World of Accessories
     
Reports To:
 
Stefan Larsson – President and Chief Executive Officer
     
Base Salary:
 
$950,000 annually (less all applicable taxes and other deductions)
     
Executive Officer
   
Annual Incentive
   
Plan (EOAIP):
 
Bonus target will be 175% and will be based 100% on Corporate results.
Calculation can flex up or down by -10% to +10% based on achievement of
strategic goals.  The maximum bonus payable, including strategic goal
adjustment, is capped at 350% of gross fiscal year salary earnings.
         
(At all times the bonus opportunity will be governed by the terms of the
Company’s EOAIP, and nothing contained herein restricts the Company’s rights to
alter, amend or terminate the EOAIP at any time.)
     
Annual Equity
   
Award:
 
Beginning Fiscal 2017, target equity value of at least $2,500,000 to be granted
annually at the same time as annual awards to other executives, normally in May
but may be earlier or later, and under terms of the equity program as approved
each year by the Compensation and Organizational Development Committee of the
Ralph Lauren Corporation Board of Directors (“Compensation Committee”),
including grant structure, type of awards, conversion of value to actual number
of shares, and other applicable factors as determined by the Committee in its
discretion.
     
Legal Fees:
 
Reasonable, documented legal fees which you incur to review and consider your
revised employment agreement will be reimbursed up to a maximum amount of
$10,000.

 
 
19

--------------------------------------------------------------------------------

 